Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES PROFITABLE THIRD QUARTER 2011 October 26, 2011 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”),parent company of First Bank of Georgia,reported today net income of $789,000, or $.22 per diluted common share, for the three months ended September 30, 2011, compared to net income of $1,103,000, or $.31 per diluted common share, for the three months ended September 30, 2010. The Company reported a net profit of $3,161,000 or $.89 per diluted common share, for the nine months ended September 30, 2011, compared to a net profit of $35,000, or $.01 per diluted common share, for the nine months ended September 30, 2010. Book value totaled $13.84 per common share at September 30, 2011, as compared to a book value of $12.48 per common share at September 30, 2010. Remer Y. Brinson III, President & CEO of the Company, stated “We are very pleased to report our fifth consecutive quarter of sound earnings during these weak economic times. We continue to maintain a sound level of asset quality and provide a solid return to our shareholders. During the nine months ended September 30, 2011, we generated an 8.83% return on average equity, which is very strong in the current marketplace.” “Asset quality continues to be a primary focus,” Brinson further reported. “We are working through our Non-Performing Assets and Other Real Estate Owned in a reasonable manner. Net charge-offs as a percentage of average loans during the first nine months of 2011totaled .59% as compared to 2.10% for the first nine months of 2010. Additionally, we have continued to add to our Allowance for Loan Losses due to the ongoing weakness in the economy.” “We have seen a decline in loan demand, which has resulted in a decline in total loans outstanding. Deposit growth has been very strong, however, and we have seen strong growth in our checking, NOW, money market and savings accounts this year.” Brinson related. Total assets increased 3.79% to $514.1 million since 2010 year-end.Total net loans, excluding loans held for sale, declined 5.04% during the nine month period ended September 30, 2011 to $293.4 million, while deposits increased 4.60% over the same time period to $433.8 million. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”.First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices inAugusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole.These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized.The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved.The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) September 30, December 31, ASSETS Cash and due from banks $ $ Securities available-for-sale Loans, net of allowance for loan losses of $7,683 and $7,866 , respectively Loans, held for sale Bank premises and fixed assets Accrued interest receivable Foreclosed real estate, net of allowance Deferred tax asset, net Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Repurchase agreements Long term Federal Home Loan Bank borrowings Other borrowings - Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,568,496 and 3,536,715 shares issued and outstanding 4 4 Additional paid-in-capital Retained Earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Interest income Interest and fees on loans $ Interest on taxable securities Interest on nontaxable securities 92 89 Interest on Federal funds sold and other interest 22 11 72 25 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposits Gain on sale of mortgage loans Other income/loss Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expenses Other expenses Total noninterest expense Income (loss) before income taxes ) Income tax expense (credit) ) Net income $ $ $ $
